The only question involved in this case is whether the loss by the stenographer of his notebook, and his consequent inability to prepare a transcript of the evidence, entitles the losing party to a new trial. The question has been settled in this state by the cases of Butts v. Anderson, 19 Okla. 369,91 P. 906, and Whitely v. St. Louis, E. R.  . W. Ry. Co.,29 Okla. 63, 116 P. 165, in which it is held that such a state of facts does not entitle the losing party to a new trial.
On the authority of those cases, we think the judgment of the trial court should be affirmed.
By the Court: It is so ordered.